Order, Supreme Court, New York County (Herman Cahn, J.), entered February 28, 2005, which, in an action for alleged mismanagement and conversion of corporate assets brought by appellant as plaintiff shareholder’s purported attorney in fact, granted defendant’s motion to dismiss the complaint for lack of capacity to sue, unanimously affirmed, without costs.
The IAS court properly extended comity to an order of an Israeli court barring appellant from utilizing the durable general power of attorney allegedly signed by plaintiff, there being no showing that such order was procured by fraud or violates some strong public policy of this state (see Greschler v Greschler, 51 NY2d 368, 376 [1980]). There would be no such violation of public policy even if, as appellant asserts, plaintiff was competent at the time she signed the power of attorney. Concur—Sullivan, J.P., Nardelli, Catterson, McGuire and Malone, JJ.